PER CURIAM.
James Edward Williams appeals from the summary denial of his Florida Criminal Procedure Rule 3.800 motion to correct illegal sentence. On appeal from a summary denial of a Rule 3.800 motion, this Court must reverse unless the postconviction record conclusively shows that defendant is entitled to no relief. Fla. R.App. P. 9.141(b)(2)(D).
Because the record now before us fails to make the required showing, we reverse the order and remand for a hearing or for the attachment of record excerpts conclusively showing that the appellant is not entitled to any relief.
Reversed and remanded with instructions.